Jenkins, Justice,
concurring specially. I agree to the conclu*864sion set forth in the opinion prepared by Justice Grice, that the plaintiff has an adequate remedy at law. The threatened contempt proceeding would appear to be punitive in character, and not a proceeding to collect costs, whether legal or illegal. If it be assumed that such a threatened punitive proceeding would be wholly illegal, the plaintiff would not be remediless at law to resist same and to have it so adjudicated. My concurrence is special for the reason that I may not be able to agree to the intimations made in the opinion which seem to restrict the concurrent jurisdiction of courts of equity over settlements of accounts of administrators. I concur, however, in the judgment, for the reason that I do not deem the petition to be one presenting a case for equitable settlement of the accounts of an administrator, as contemplated by the Code, § 113-2203.